Supreme Court of Florida
                             ____________

                            No. SC21-277
                             ____________

       IN RE: AMENDMENTS TO FLORIDA RULE OF CIVIL
                    PROCEDURE 1.442.

                            May 26, 2022

PER CURIAM.

     The Court, on its own motion, is considering amendments to

Florida Rule of Civil Procedure 1.442 (Proposals for Settlement). 1

The Court published proposed amendments to rule 1.442 in the

October 2021 edition of The Florida Bar News and received three

comments and one supplemental comment. After considering the

comments and oral argument, we amend subdivisions (c)(2)(C) and

(c)(2)(D) of rule 1.442 to exclude nonmonetary terms from a

proposal for settlement, with the exceptions of a voluntary dismissal

of all claims with prejudice and any other nonmonetary terms

permitted by statute.


     1. We have jurisdiction. See art. V, § 2(a), Fla. Const.; Fla. R.
Gen. Prac. & Jud. Admin. 2.140(d).
     The amendments are intended to align rule 1.442 with the

substantive elements of Florida’s settlement proposal statutes.

Section 768.79, Florida Statutes (2021), does not provide for the

inclusion of nonmonetary terms in a proposal for settlement.

Instead, section 768.79 simply contemplates a comparison of

monetary amounts, with subsections (2)(c)-(d) of that statute

providing only that a settlement offer must “[s]tate its total amount”

and “[s]tate with particularity the amount offered to settle a claim

for punitive damages, if any.” See also Diecidue v. Lewis, 223 So.

3d 1015, 1022 (Fla. 2d DCA 2017) (Casanueva, J., concurring)

(“Where the legislature sought a straightforward proposal based

upon the acceptance or rejection of a monetary amount, the

allowance of nonmonetary conditions . . . alters the dynamics

envisioned by the legislature.”). However, section 70.001(4)(c),

Florida Statutes (2021), contains a list of nonmonetary terms that

governmental entities are permitted to include in settlement offers

when government action inordinately burdens private property

rights, such as “[t]he transfer of development rights” and “[l]and

swaps or exchanges.”




                                 -2-
     Accordingly, to be consistent with the substantive elements of

the various settlement proposal statutes, we amend Florida Rule of

Civil Procedure 1.442 as reflected in the appendix to this opinion.

New language is underscored; deletions are indicated by struck-

through type. The amendments shall become effective July 1,

2022, at 12:01 a.m.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure

Jason P. Stearns, Chair, Civil Procedure Rules Committee, Tampa,
Florida, Joshua E. Doyle, Executive Director, and Mikalla Andies
Davis, Staff Liaison, The Florida Bar, Tallahassee, Florida; Kansas
R. Gooden of Boyd & Jenerette, PA, Miami, Florida, on behalf of the
Florida Defense Lawyers Association; John S. Mills and Thomas D.
Hall of Bishop & Mills, PLLC, Jacksonville, Florida, Bailey Howard
of Bishop & Mills, PLLC, Tallahassee, Florida, Brent G. Steinberg of
Swope, Rodante P.A., Tampa, Florida, Andrew A. Harris of Harris
Appeals, P.A., Palm Beach Gardens, Florida, and Rebecca Bowen
Creed of Creed & Gowdy, P.A., Jacksonville, Florida, on behalf of
the Florida Justice Association,

     Responding with comments




                                -3-
                              APPENDIX

RULE 1.442. PROPOSALS FOR SETTLEMENT

     (a)-(b) [No Change]

     (c) Form and Content of Proposal for Settlement.

           (1) [No Change]

           (2) A proposal shall:

               (A) name the party or parties making the proposal
and the party or parties to whom the proposal is being made;

               (B) state that the proposal resolves all damages that
would otherwise be awarded in a final judgment in the action in
which the proposal is served, subject to subdivision (F);

               (C) state with particularity any relevant
conditionsexclude nonmonetary terms, with the exceptions of a
voluntary dismissal of all claims with prejudice and any other
nonmonetary terms permitted by statute;

                (D) state the total amount of the proposal and state
with particularity all nonmonetary terms of the proposal;

                 (E) state with particularity the amount proposed to
settle a claim for punitive damages, if any;

               (F) state whether the proposal includes attorneys’
fees and whether attorneys’ fee are part of the legal claim; and

                (G) include a certificate of service in the form
required by Florida Rule of General Practice and Judicial
Administration 2.516.

           (3)-(4) [No Change]



                                   -4-
(d)-(j) [No Change]

                      Committee Notes

                        [No Change]




                           -5-